Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
1.  Multiple Embodiments Acknowledgement
This application discloses the following embodiments:
Embodiment 1 – Reproductions 1.1 – 1.7
Embodiment 2 – Reproductions 2.1 – 2.7
Embodiment 3 – Reproductions 3.1 – 3.4
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.  
Any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.

2.  Title Objection
The title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to (See MPEP § 1503.01). The term ‘Cooling’ as part of the title describes a functional feature of the article which is of no concern in design cases.
For clarity and proper form, is it suggested that title be amended throughout the application, original oath or declaration excepted, to read: 
-- WATER CAN –
REJECTION(S)
3.  Rejection under 35 U.S.C. 112(a) and (b)
	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The claim is indefinite and nonenabling because the disclosure is unclear, as the exact shape and appearance of the design cannot be determined due to the reasons set forth below:
The bottom interior portion of the can as seen in Reproductions 1.5 and 2.5 is indefinite and non-enabled as the exact appearance, depth and contours of these surfaces cannot be fully understood (see Annotated Drawing Letter A). The variations in contour asserted by the many structure lines seen within this area implies that these surfaces are on varying planes than the outermost understandable surface surrounding it. The exact depth and contours of this area is open to multiple interpretations and cannot be fully understood without resorting to conjecture.  Applicant is advised that the clarification of this plane change would likely constitute new matter. 

    PNG
    media_image1.png
    749
    930
    media_image1.png
    Greyscale

In order to overcome the rejection under 35 U.S.C. 112(a) and (b), it is suggested that Applicant:
Disclaim the interior bottom surfaces of the Reproductions 1.5 & 2.5 view which are considered indefinite and nonenabling by converting them to broken lines and inserting a statement into the specification noting that the broken lines shown in the drawings represent unclaimed portions of the article and form no part of the claimed design; OR, 
Altogether delete Reproductions 1.5 and 2.5 from the drawing disclosure. For consistency with reproduction numbering as filed in the Hague, it is suggested that Applicant not renumber the remaining views and leave them as they were originally numbered.
Applicant is advised that in accordance with Hague Administrative Instruction Section 403, matter excluded from the claim may be indicated:
	(a)(i) in the description referred to in Rule 7(5)(a) and/or;
	(a)(ii) by means of dotted/broken lines, or coloring.
	Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.
It is suggested that Applicant submit large, clear drawings which show the details of the design clearly and accurately without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121).  Applicant is reminded that if the surface shape is not evident from the disclosure as filed, the addition of surface shading or additional views after filing may constitute new matter (37 CFR 1.152(II)).
4.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
5.  Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.


Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Keli.Hill@USPTO.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
6.  When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
7.  Conclusion
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.
The claim stands rejected under 35 U.S.C. 112(a) and (b).
8.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-5p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.2658.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/KELI L HILL/Primary Examiner, Art Unit 2922